      Case: 1:20-cv-02810 Document #: 51 Filed: 08/16/20 Page 1 of 7 PageID #:981




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



 IN RE: TIKTOK INC. CONSUMER                        MDL No. 2948
 PRIVACY LITIGATION
                                                    No.1:20-cv-04699

                                                        Hon. John Z. Lee



 E.R., a Minor, through her Guardian, L.H.,         No. 1:20-cv-02810
 K.M., a Minor, through her Guardian, C.M.,
 D.M., a minor, through her Guardian, D.H.,             CONSOLIDATED ACTION
 L.B., a minor, by and through his or her
 guardian, Molly Janik, H.S., a Minor, through          Hon. John Z. Lee
 her Guardian, J.S., N.T. and L.T., minors, by
 and through their guardian, Darcy Tellone,
 S.P., J.P., K.P., G.P., minors, by and through
 their guardian, Katie Patterman, each
 individually and on behalf of all others
 similarly situated,

        Plaintiffs,

 v.

 TIKTOK, INC. and BYTEDANCE, INC.,

        Defendants.


                                    JOINT STATUS REPORT

        As ordered by this Court on June 18, 2020 [ECF No. 37], Plaintiffs and Defendants

submit this joint status report and state as follows:

        1.       This Consolidated Action includes seven of the nineteen cases subject to the

recent centralization order issued by the Judicial Panel on Multi-District Litigation (“JPML”) on

August 4, 2020 selecting this Court as the transferee district (hereinafter the “MDL”). See
    Case: 1:20-cv-02810 Document #: 51 Filed: 08/16/20 Page 2 of 7 PageID #:982




Exhibit A attached hereto. The administrative transfer of cases subject to the JPML’s Transfer

Order has not yet been completed.

       2.       This Court appointed Katrina Carroll as interim lead Plaintiffs’ counsel for this

Consolidated Action, pending the JPML proceedings. [ECF No. 18]. During the pendency of the

proceedings before the JPML, Ms. Carroll worked successfully with defense counsel to arrange

for and schedule a global mediation of all claims subject to the JPML petition.

       3.      All counsel in the Consolidated Action, along with counsel in every other case

subject to the JPML proceedings (except for counsel in the Consolidated Northern District of

California action) worked cooperatively and efficiently in preparing for the mediation and, more

generally, throughout the history of this litigation. On August 13, 2020, representatives on

behalf of 11 of 19 cases in the MDL (together with defense counsel, the “Settling Parties”)

participated in a 12-hour mediation session with the Honorable Layn Phillips.

       4.       As a result of the good work of Judge Phillips, and all participating parties and

their counsel, the Settling Parties reached a settlement in principle, subject to certain conditions,

which will resolve all of the claims asserted in the MDL, on a class-wide basis.

       5.      Defendant TikTok is currently subject to a presidential executive order issued

August 6, 2020 that threatens to ban TikTok from conducting business in the United States.

TikTok is also reportedly a potential target for acquisition by multiple third parties, as mentioned

in recent news articles. In light of these factors, it is imperative to TikTok to maintain the

mediation privilege and strict confidentiality concerning the terms of the settlement until the

settlement is disclosed publicly and to this Court, as part of the settlement approval process

pursuant to Fed. R. Civ. P. 23.




                                                  2
    Case: 1:20-cv-02810 Document #: 51 Filed: 08/16/20 Page 3 of 7 PageID #:983




        6.     The Settling Parties anticipate finalizing the settlement, satisfying the necessary

conditions, and being able to file a motion for preliminary approval of the settlement within 90

days.

        7.     The Settling Parties support a stay of the cases comprising the MDL, pending the

filing of the motion for preliminary approval of the settlement. The Settling Parties further

suggest that this Court schedule the initial status conference for the MDL on the same date as the

hearing for preliminary approval of the settlement, which should occur on or before November

16, 2020.

                                      Respectfully submitted,

Date: August 16, 2020                 CARLSON LYNCH LLP

                                      /s/ Katrina Carroll
                                      Katrina Carroll
                                      kcarroll@carlsonlynch.com
                                      Kyle A. Shamberg
                                      kshamberg@ carlsonlynch.com
                                      Nicholas R. Lange
                                      nlange@carlsonlynch.com
                                      111 W. Washington Street, Suite 1240
                                      Chicago, IL 60602
                                      Telephone: (312) 750-1265

                                      Interim Lead Counsel

                                      Douglas A. Millen
                                      Brian M. Hogan
                                      FREED KANNER LONDON &
                                         MILLEN LLC
                                      2201 Waukegan Road, Suite 130
                                      Bannockburn, Illinois 60015
                                      Tel.: (224) 632-4500
                                      Fax: (224) 632-4521
                                      dmillen@fklmlaw.com
                                      bhogan@fklmlaw.com

                                      Jonathan M. Jagher
                                      Kimberly A. Justice

                                                 3
Case: 1:20-cv-02810 Document #: 51 Filed: 08/16/20 Page 4 of 7 PageID #:984




                           FREED KANNER LONDON &
                              MILLEN LLC
                           923 Fayette St.
                           Conshohocken, PA 19428
                           Tel.: (610) 234-6487
                           Fax: (224) 632-4521
                           jjagher@fklmlaw.com
                           kjustice@fklmlaw.com

                           Jennifer W. Sprengel
                           Daniel O. Herrera
                           Nickolas J. Hagman
                           CAFFERTY CLOBES MERIWETHER
                               & SPRENGEL LLP
                           150 S. Wacker, Suite 3000
                           Chicago, Illinois 60606
                           Telephone: 312-782-4880
                           Facsimile: 318-782-4485
                           jsprengel@caffertyclobes.com
                           dherrera@caffertyclobes.com
                           nhagman@caffertyclobes.com

                           Joseph G. Sauder
                           Joseph B. Kenney
                           SAUDER SCHELKOPF LLC
                           1109 Lancaster Avenue
                           Berwyn, PA 19312
                           Telephone: (610) 200-0580
                           Fax: (610) 421-1326
                           jgs@sstriallawyers.com
                           jbk@sstriallawyers.com

                           Richard R. Gordon
                           GORDON LAW OFFICES, LTD.
                           111 West Washington Street
                           Suite 1240
                           Chicago, Illinois 60602
                           Tel: (312) 332-5200
                           Fax: (312) 242-4966
                           rrg@gordonlawchicago.com

                           James B. Zouras
                           Ryan F. Stephan
                           Andrew C. Ficzko
                           Megan E. Shannon
                           STEPHAN ZOURAS, LLP

                                    4
    Case: 1:20-cv-02810 Document #: 51 Filed: 08/16/20 Page 5 of 7 PageID #:985




                               100 N. Riverside Plaza,
                               Suite 2150
                               Chicago, Illinois 60606
                               312.233.1550
                               312.233.1560 f
                               rstephan@stephanzouras.com
                               jzouras@stephanzouras.com
                               aficzko@stephanzouras.com
                               mshannon@stephanzouras.com

                               Erik H. Langeland (pro hac vice
                               forthcoming)
                               733 Third Avenue, 15th Floor
                               New York, N.Y. 10017
                               (212) 354-6270
                               elangeland@langelandlaw.com

                               Jon A. Tostrud (pro hac vice forthcoming)
                               TOSTRUD LAW GROUP, P.C.
                               1925 Century Park East, Suite 2100
                               Los Angeles, CA 90067
                               (310) 278-2600
                               jtostrud@tostrudlaw.com

                               Elizabeth A. Fegan
                               FEGAN SCOTT LLC
                               150 S. Wacker Dr., 24th Floor
                               Chicago, IL 60606
                               Phone: 312.741.1019
                               Fax: 312.264.0100
                               beth@feganscott.com

                               Melissa Ryan Clark (pro hac vice application forthcoming)
                               Jonathan D. Lindenfeld (pro hac vice application
                               forthcoming)
                               FEGAN SCOTT LLC
                               140 Broadway, 46th Floor
                               New York, NY 10005
                               Phone: 332.216.2101
                               Fax: 917.725.9346
                               melissa@feganscott.com
                               jonathan@feganscott.com

                               Counsel for Plaintiffs and the Putative Class

Date: August 16, 2020          WILSON SONSINI GOODRICH & ROSATI

                                         5
Case: 1:20-cv-02810 Document #: 51 Filed: 08/16/20 Page 6 of 7 PageID #:986




                           Professional Corporation

                           /s/ Anthony J Weibell
                           650 Page Mill Road
                           Palo Alto, CA 94304-1050
                           Telephone: (650) 493-9300
                           Facsimile: (650) 565-5100
                           Email: aweibell@wsgr.com

                           Counsel for Defendants ByteDance Inc. and TikTok
                           Inc.




                                    6
    Case: 1:20-cv-02810 Document #: 51 Filed: 08/16/20 Page 7 of 7 PageID #:987




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon

all counsel of record in this case by the Notice of Electronic Filing issued through the Court’s

Electronic Case Filing System on this date.

                                                     /s/ Katrina Carroll

                                                     Katrina Carroll




                                                 7
